Title: To James Madison from David, C. DeForest, 1 October 1807
From: DeForest, David, C.
To: Madison, James



Sir,
Buenos Ayres Octor. 1, 1807

You will please excuse the liberty I take in addressing a Letter to you, but the unpleasant situation of Americans and their Commerce in this Country, in consequence of the great number of Englishmen and Ships under American Colors which are constantly visiting it, Justifies me to myself; and I beg you Sr. to do me, and others who follow this trade, the favor of representing to the President of the United States, That the Trade of this Country would be of considerable value to ours were we not so liable to interruptions, the consequence of a well founded opinion of the Government and Inhabitants here, that more English than Americans carry it on.  The Papers they procure are many of them forged or Plundered, and the little knowledge of those who examine them, as well as their private Interests (often times) gives the Imposter a fair chance of escaping, while the real Americans who depend on their innocence and the protection of their Country are involved in difficulties and ruinous expences, and frequently imprisoned on suspicion of being what many of those who trade here are, British subjects.
I cannot believe that the Government of my Country will hesitate a moment to adopt every proper measure to protect its Citizens and trade.  And one of the best means of doing it here, I should suppose would be through a Commercial Agent or Consul who would be able to discriminate and protect his injured Countrymen.
I have very little doubt but were proper measures adopted to secure this trade to Americans (by rejecting Englishmen) that we should have in time of War constant employ here for thirty or Fourty sail of ships, for, notwithstanding the very rigid Laws against the introduction of foreigners, they are constantly admitted on some pretense or other, and derive much profit from their Voyages.
Respecting the residence here of an Agent of the Government, I presume it would be highly pleasing to the Inhabitants, and sufficiently countenanced by this Government to answer all the purposes for which he would be appointed, although the Laws would not allow of his being formally admitted.
I have concluded to reside here at least during the War, and assure you Sr. that I feel much interest in having some plan devised to protect my rights as well as those of my Countrymen who follow the trade of this Country; In expectation of which I subscribe myself with much respect Your very obet. Huml. Servt.

David C. De Forest

